DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that claims 26-45 are essentially the same as original claims 1-20 except for removal of the multiple dependencies.

Information Disclosure Statement
The D2 citation in the PCT and also as foreign reference 1 on the IDS dated 2/26/2020 appears to be incorrect. The cited reference to Fallon et al. (U.S. Pat. No. 8,880,862 B2) seems to be the correct reference as the assignee Realtime Data LLC matches the name noted in the PCT search report and written opinion. A search for WO2001057659A2 turned up this reference.

Allowable Subject Matter
Claims 26-45 are allowed.
The following is an examiner’s statement of reasons for allowance: with regard to claim 26, the prior art does not show the limitations of “a programmable logic device to be programmed with instructions to be executed by the programmable logic device by the second core via a first connection initialized by the second core, the bootstrap processor to, upon completion of the programming of the programmable logic device, initialize a data connection between the programmable logic device and the second core.”
With respect to claim 33, the prior art does not show the limitations of “program, via the first connection, the programmable logic device with logical instructions to be executed by the programmable logic device; and upon completion of the programming of the programmable 
With respect to claim 41, the prior art does not show the limitations of “initializing, by executing an instruction with the second core, a first connection between the second core and a programmable logic device; programming, by executing an instruction with the second core, via the first connection, the programmable logic device with instructions to be executed by the programmable logic device; and upon completion of the programming of the programmable logic device, initializing, by executing an instruction with the bootstrap processor, a second connection between the programmable logic device and the second core.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The examiner has reviewed the PCT Written Opinion issued in the corresponding PCT application. As noted the reference D2 cited in the written opinion appears to be incorrect, but the examiner believes the Fallon reference noted above is the correct document. The written opinion appears to simply make conclusory statements about the combinability of the references and does not show motivation to combine. Therefore the examiner does not agree that the stated combination of references is correct or that the two references would render the claims obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As noted the Fallon et al. ‘862 reference appears to correspond to cited reference D2.
Fallon et al. ‘608 is an ancestor of the other Fallon reference and relates to reducing boot time.
Divakaran et al. shows boot time optimization and use of active and inactive cores at time of initialization.
Even et al. shows reducing booth time.
McDonald et al. shows booting using some active processors and deactivating other processors.
Walker et al. shows a computer system with fast booting.
Housty shows using multiple processor nodes to perform initialization tasks.
Matthews et al. shows reducing boot time using nonvolatile caching.
Swanson et al. shows boot time reduction. 
Kim et al. shows reducing boot time by loading previous system status at startup.
Senda shows a multicore processor to execute program modules at startup to reduce boot time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.